UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 02-4160
CHANDAR BINGHAM,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 James R. Spencer, District Judge.
                           (CR-01-270)

                  Submitted: November 5, 2002

                      Decided: November 14, 2002

Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Chandar Bingham, Appellant Pro Se. Nicholas Stephen Altimari,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Vir-
ginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. BINGHAM
                              OPINION

PER CURIAM:

  Chandar Bingham appeals his conviction for conspiracy to possess
with intent to distribute cocaine in violation of 21 U.S.C.
§§ 841(a)(1), 846 (2000). Finding no reversible error, we affirm.

   On appeal, Bingham first contends that the government lacked
probable cause to arrest him. This court reviews de novo a court’s
determination that probable cause was present. United States v.
Cephas, 254 F.3d 488, 491 (4th Cir. 2001). Probable cause exists
when facts and circumstances within the officer’s knowledge are suf-
ficient to warrant a prudent person, or one of reasonable caution, in
believing, in the circumstances shown, the suspect has committed, is
committing, or is about to commit an offense. Beck v. Ohio, 379 U.S.
89, 91 (1964); United States v. Gray, 137 F.3d 765, 769 (4th Cir.
1998). In assessing whether probable cause exists, the court examines
the totality of the circumstances. See Taylor v. Waters, 81 F.3d 429,
434 (4th Cir. 1996). Determining whether the information surround-
ing an arrest suffices to establish probable cause is an individualized
and fact-specific inquiry. See Wong Sun v. United States, 371 U.S.
471, 479 (1963). We find that the totality of the circumstances estab-
lished probable cause to support Bingham’s arrest.

  Bingham next contends that the Government failed to provide him
with copies of the evidence against him prior to his probable cause
hearing. This claim is without merit. See Fed. R. Crim. P. 5.

   Bingham also contends that the magistrate judge was biased
against him to the extent that he was able to make a probable cause
determination. Bingham’s allegations of bias stem, however, from the
court’s prior involvement with criminal proceedings against him and
not from an extrajudicial source. See Liteky v. United States, 510 U.S.
540, 555 (1994). Nor are Bingham’s allegations substantiated by the
record. Thus, we find this claim to be without merit.

  Bingham next challenges the magistrate judge’s refusal to release
him on bail before trial. This claim must fail because the issue of pre-
                      UNITED STATES v. BINGHAM                         3
trial detention is moot after a conviction. See Murphy v. Hunt, 455
U.S. 478, 481-82 (1982).

   Bingham further alleges that the magistrate judge acted inappropri-
ately toward Bingham and his attorney during the bail and probable
cause hearing and then conspired to have the transcripts altered, thus
eliminating any evidence of bias. Bingham further contends that the
magistrate judge’s attitude toward him had a chilling effect on his co-
defendants, which caused them to plead guilty and agree to testify
against him and caused the trial judge to be biased against him. Even
if the magistrate judge acted inappropriately in the bail and probable
cause hearing, Bingham’s claim that these actions affected the trial
judge or his co-defendants is wholly unsubstantiated by the record,
and Bingham has not provided any further proof that these actions
caused the trial judge to be biased or his co-defendants to plead
guilty. Thus, we find this contention to be without merit.

   Bingham also contends that his trial counsel was ineffective in sev-
eral respects. Claims of ineffective assistance of counsel are generally
not cognizable on direct appeal. United States v. King, 119 F.3d 290,
295 (4th Cir. 1997). To allow for adequate development of the record,
claims of ineffective assistance of counsel must ordinarily be pursued
in a 28 U.S.C. § 2255 (2000) motion. United States v. Hoyle, 33 F.3d
415, 418 (4th Cir. 1994). An exception to this general rule obtains
when the record conclusively establishes ineffective assistance of
counsel. King, 119 F.3d at 295. A review of the record does not con-
clusively establish ineffective assistance of counsel. Bingham’s inef-
fective assistance claims are therefore not cognizable in this direct
appeal.

   Bingham next contends that the district court erred in denying his
motion to suppress evidence obtained in a warrantless search of his
safe. This Court reviews the factual findings underlying the denial of
a motion to suppress for clear error, while reviewing the legal deter-
minations de novo. United States v. Rusher, 966 F.2d 868, 873 (4th
Cir. 1992). Viewing the evidence in the light most favorable to the
Government, as we must, see United States v. Seidman, 156 F.3d 542,
547 (4th Cir. 1998), we find that the district court did not err in deny-
ing Bingham’s motion.
4                    UNITED STATES v. BINGHAM
  Finally, Bingham raises several issues for which he fails to provide
any supporting argument. Because Bingham failed to present argu-
ment in support of these asserted issues, they are waived on appeal.
See Fed. R. App. P. 28(a)(6); Edwards v. City of Goldsboro, 178 F.3d
231, 241 n.6 (4th Cir. 1999); 11126 Baltimore Blvd., Inc. v. Prince
George’s County, Md., 58 F.3d 988, 993 n.7 (4th Cir. 1995).

  Accordingly, we affirm Bingham’s conviction. We deny
Bingham’s motion to supplement his informal brief. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                         AFFIRMED